EXHIBIT 10.24

 

Schedule to Exhibit 10.24

 

There are four sales agreements with TA Operating LLC for travel centers,  the
form of which is filed herewith.  The sales agreements are substantially
identical in all material respects to the form of sales agreement filed
herewith.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Purchaser

  

Seller

  

Site Name

  

Street Address

  

City

  

State

  

Date of
Agreement

  

Purchase Price

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HPT TA Properties Trust

 

TA Operating LLC

 

TA Battle Creek

 

15874 Eleven Mile Rd.

 

Battle Creek

 

MI

 

June 16, 2015

 

$17,455,495

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HPT TA Properties Trust

 

TA Operating LLC

 

TA Ashland

 

100 N. Carter Rd. - P.O. Box 712

 

Ashland

 

VA

 

June 16, 2015

 

$6,959,146

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HPT TA Properties Trust

 

TA Operating LLC

 

TA Livingston

 

435 Winton Pkwy.

 

Livingston

 

CA

 

June 23, 2015

 

$12,628,926

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HPT TA Properties LLC

 

TA Operating LLC

 

TA Porter South

 

1441 W. Highway 20

 

Porter

 

IN

 

June 23, 2015

 

$7,434,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------